Citation Nr: 1741147	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1966 to August 1970.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board notes that jurisdiction of the case has been transferred to the VA RO in St. Petersburg, Florida.  

The Veteran was scheduled to testify at a Board hearing in March 2017, but withdrew his request in a letter dated February 6, 2017.  His hearing request is therefore considered withdrawn.  38 C F R § 20 704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's current tinnitus is at least as likely as not the result of an in-service event or injury.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current tinnitus is related to his time in active service.  Specifically, he asserts that he was exposed to noise from, among other things, the firing of eight and five inch ammunition rounds on a regular basis while on board the U.S.S. Boston.  See October 2011 Lay Statement.  The Veteran's DD Form 214 shows that his military specialty was as an electronics mechanic.  The Board finds that the Veteran's statements are competent and credible and his reported noise exposure is consistent with the circumstances of his military service.  

In November 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his tinnitus.   In regard to the onset of tinnitus, the Veteran reported that he first heard ringing in his ears in 1968 or 1969.  Moreover, the Veteran reported that tinnitus had been continuous since that time.  Thus, the Board finds that the Veteran has a current diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Moreover, the Veteran is competent to report that his symptoms of tinnitus have continued since his military service and the Board has no reason to doubt the credibility of his lay assertions.  

The Board acknowledges that the November 2013 VA examiner provided a negative nexus opinion in regard to the Veteran's tinnitus.  However, the Board finds this opinion is of limited probative value, as the examiner did not consider the Veteran's statements regarding continuity of symptomatology, and the examiner noted that the Veteran had a significant history of exposure to noise in civilian employment and recreational activities.  However, this is inconsistent with the Veteran's competent and credible lay statements.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  To that end, the Veteran stated that ringing in his ears began while in service in either 1968 or 1969.  Moreover, the Veteran consistently stated that he wore hearing protection while in noisy environments after separation from service.  See November 2013 VA Examination.  See also October 2011 and December 2013 Lay Statements.  

Nevertheless, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  The Board finds that the Veteran's statement as to the onset of tinnitus during his November 2013 VA examination to be competent and credible, and this lay evidence indicates a relationship between the current disability and the in-service noise exposure. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence, 'the veteran prevails by operation of [statute].").



ORDER

Entitlement to tinnitus is granted. 
REMAND

Unfortunately, a remand is required in this case for the issues of bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran contends that his current bilateral hearing loss is the result of in-service noise exposure.  The Veteran stated that he served as a mechanic on the U.S.S. Boston and was consistently in close proximity to heavy ammunition fire.  See October 2011 and December 2013 Lay Statements.  

The Veteran was afforded a VA audiology examination in November 2013, with regard to his bilateral hearing loss.  Examination of the Veteran revealed a diagnosis of bilateral sensorineural hearing loss.  The examiner, however, opined that the Veteran's hearing loss was less likely than not caused by his active military service.  

The Board finds that the VA examination report is inadequate to decide the claim.  In her rationale for the negative nexus opinion, the November 2013 VA examiner noted that the Veteran's hearing was within normal limits at separation from military service, while specifically noting that hearing tests using calibrated audiometric were not available at separation and, therefore, association of cause could not be established.  Moreover, the examiner noted that the Veteran had a significant history of noise exposure with civilian employment and recreational activities.  However, the Board finds this opinion to be internally inconsistent, in that the examiner stated that cause could not be established, yet the examiner produced a negative nexus opinion.  Additionally, the examiner's notation of the Veteran's significant history of noise exposure did not factor into account the Veteran's consistent, competent, and credible statements that, though exposed to noise exposure after service, he wore hearing protection.  See Reonal, 5 Vet. App. 458, 461; See also November 2013 VA Examination; October 2011; and December 2013 Lay Statements.  

Moreover, the examiner did not address the possibility of delayed-onset hearing loss.  In that regard, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Finally, the Board notes that the Veteran submitted an August 2010 private medical opinion in support of his claim.  However, the doctor provide no supporting rationale for the opinion that it was as likely as not that the Veteran's hearing loss was related to his military service.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

Based on the foregoing, the Board finds that an additional VA examination and opinion are warranted with respect to the claims that are on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  


 







Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the AOJ should schedule the Veteran for an examination with an otolaryngologist, or other qualified medical examiner, to determine the nature and etiology of his bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss.  Also, the examiner should address the Veteran's August 2010 positive nexus opinion.  See August 2010 Medical Records.   

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to his conceded in-service noise exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


